                               Case 8:19-cv-00784-SDM-CPT Document 1-1 Filed 04/01/19 Page 1 of 3 PageID 10
                                                           Exhibit A to the Complaint
Location: St. Petersburg, FL                                                                             IP Address: 70.126.192.176
Total Works Infringed: 41                                                                                ISP: Spectrum
 Work         Hash                                          Site                UTC          Published         CRO App. File   CRO Number
                                                                                                               Date
 1            A9ED70EE5C0527DDC912EFFBCA1E09E8771F8A99      Vixen               01/15/2019   10/11/2018        10/28/2018      PA0002130457
                                                                                05:13:00
 2            02800763AFE8EEA86F468C93B686BAF9C9CC3A3B      Tushy               01/02/2019   01/01/2019        02/02/2019      PA0002155376
                                                                                12:31:44
 3            143ED56E751B662F727B52D79C441FBCC16BB177      Blacked             12/21/2018   12/20/2018        02/02/2019      PA0002154970
                                                                                06:29:40
 4            1D652D14E624CF4FE65234E00AB298914C6B5B1B      Vixen               01/05/2019   01/04/2019        01/22/2019      PA0002147681
                                                                                13:36:10
 5            20BE11C2502D5A25646B7110C3B3EBBB91DA5D2A      Blacked Raw         12/11/2018   09/24/2018        11/01/2018      PA0002143418
                                                                                22:37:14
 6            218389A192F0C2BBBE63E07136D2CF3902787001      Vixen               01/15/2019   01/14/2019        02/02/2019      PA0002155387
                                                                                04:37:18
 7            22E756AB10195C299D4EF6CDE019BC534B8A8E62      Tushy               01/05/2019   06/20/2018        08/07/2018      PA0002132405
                                                                                22:35:30
 8            2CB9141F13EA85096BC504ED39E5CBCD25983B19      Vixen               01/05/2019   07/23/2017        08/10/2017      PA0002046877
                                                                                22:29:42
 9            2D05320B68989487C8AF50B1A95167FB350F94E6      Blacked             12/22/2018   09/17/2018        10/16/2018      PA0002127778
                                                                                19:45:03
 10           3C6D5785FDC3A9947EA11D9923048076FDE43B96      Blacked Raw         01/05/2019   12/28/2018        02/02/2019      PA0002155006
                                                                                22:25:32
 11           4565CA245E7615875CF6103EF72459933D90A612      Blacked             01/16/2019   01/15/2019        02/02/2019      PA0002155371
                                                                                20:58:58
 12           45D4AF0C0675541261833DD3255ABBED35C8CBD4      Blacked Raw         12/21/2018   12/20/2018        01/22/2019      PA0002147906
                                                                                05:22:52
 13           498C38E65A191A26E153A7D80BCFBCA20069BDFD      Blacked Raw         01/18/2019   01/17/2019        02/22/2019      PA0002155141
                                                                                01:22:18
 14           4A73BB5D1D6C9CB1E7384CFB453363D873EC1FCB      Blacked             12/18/2018   12/16/2018        02/02/2019      PA0002154976
                                                                                11:45:59
 15           4D29EE018A8F7EFEB2F05420E4FF71A8A314762A      Blacked             08/18/2018   08/13/2018        09/05/2018      PA0002134995
                                                                                19:42:45
 16           524F82340C2DB6CDF1DD292204ADAF0F98672DC8      Blacked Raw         12/22/2018   11/18/2018        12/10/2018      PA0002146476
                                                                                19:20:32
                  Case 8:19-cv-00784-SDM-CPT Document 1-1 Filed 04/01/19 Page 2 of 3 PageID 11
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     53DD9DA9E0B24B4961098D0683C348309445E260   Vixen         12/26/2018   12/25/2018   01/22/2019      PA0002147901
                                                                20:07:16
18     5954CA36DA9BD29C667D78C6FA6EE9CFB6C65806   Vixen         01/05/2019   07/18/2018   09/01/2018      PA0002119684
                                                                22:28:10
19     59BBB32A1C085F460AAFB1329242C36691D072A1   Blacked Raw   01/12/2019   01/07/2019   02/02/2019      PA0002155390
                                                                12:15:49
20     6A9C3A31CC22405729F230BE6332DE0A31F7BB38   Vixen         12/21/2018   12/20/2018   01/22/2019      PA0002147683
                                                                05:44:24
21     7187921EA9FCD6A45613346F742B048B53088923   Tushy         12/18/2018   09/18/2018   10/16/2018      PA0002127779
                                                                11:24:12
22     7BD2BFDA3A80BB7D7CCD177EB3EA4FE086597C61   Blacked       02/01/2019   01/30/2019   02/22/2019      PA0002155138
                                                                04:33:12
23     81E09376DDB4DBE7806032952C003C92FD898CD4   Blacked       12/12/2018   12/11/2018   01/22/2019      PA0002147907
                                                                12:49:56
24     87F8CF6CF74A8301642CDC1C72FBC192A790A9B2   Blacked Raw   01/15/2019   01/12/2019   02/02/2019      PA0002155388
                                                                03:48:47
25     8BCB7B06AB36EDCC1B53F56BC6B1329DB9D48900   Tushy         01/22/2019   01/21/2019   02/22/2019      PA0002155131
                                                                01:17:28
26     8C66EB037AA13EF5404DD5106524B45219995A9C   Tushy         02/07/2019   02/05/2019   02/22/2019      PA0002155146
                                                                10:52:04
27     8FEB7B713AAC2A4F8565238C5357FCE88E9CE896   Vixen         01/15/2019   10/21/2018   11/25/2018      PA0002136633
                                                                03:44:13
28     999119815B4658C0FF752B3646FF5241172A67B2   Blacked Raw   12/11/2018   10/24/2018   11/25/2018      PA0002137640
                                                                20:12:19
29     9CF787EED06B89DD95D45F407DEB97558309C434   Blacked       01/06/2019   01/05/2019   01/22/2019      PA0002147685
                                                                16:59:34
30     A1A56A2B98ABF91CD9C6DAEB2EA4DF592C17CA31 Blacked         12/22/2018   09/22/2018   11/01/2018      PA0002143419
                                                                16:18:49
31     B13AE94A241C9D4B473BBB3C26F761F76F55D935   Tushy         01/27/2019   01/06/2019   01/22/2019      PA0002147897
                                                                05:02:05
32     B2F1BFF0ABF8377051DA49DB02B26390000F08B1   Tushy         12/18/2018   11/21/2018   01/22/2019      PA0002149838
                                                                11:25:15
33     B30A24C236439A9B2C65C9234830190BD3026085   Tushy         01/05/2019   10/23/2017   12/04/2017      PA0002098018
                                                                22:38:46
34     BFB0C6B34A693BC40981D11313056612733E3A70   Tushy         12/18/2018   11/17/2018   12/10/2018      PA0002145827
                                                                11:22:45
                  Case 8:19-cv-00784-SDM-CPT Document 1-1 Filed 04/01/19 Page 3 of 3 PageID 12
Work   Hash                                       Site        UTC          Published    CRO App. File   CRO Number
                                                                                        Date
35     CA0BEF3F878732A15ED3BF5FE35FF711ACC0DD2E   Tushy       12/21/2018   12/20/2018   01/22/2019      PA0002147682
                                                              05:25:25
36     D33B55F4B260300934470B2571AA379EBBA73038   Vixen       12/20/2018   12/10/2018   01/22/2019      PA0002149491
                                                              14:58:24
37     EAAC93309F7CD7334A698050CCB612153083ECC8   Vixen       01/05/2019   09/06/2017   09/15/2017      PA0002052844
                                                              22:22:50
38     EF02AFEB2245A98013AD7687C8F240BFBEB57402   Vixen       01/15/2019   10/31/2018   12/10/2018      PA0002145830
                                                              05:07:27
39     F3AEAEE3E362C6C8FECFD2CC30E31391B9D500B7   Tushy       01/18/2019   01/16/2019   02/22/2019      PA0002155133
                                                              01:58:58
40     F89A9CDC71B464844457ED4575F1E76F5B152542   Vixen       01/20/2019   01/19/2019   02/22/2019      PA0002155139
                                                              13:37:15
41     FF487258F6D9E2E846445A223A569DF217B200E8   Tushy       01/05/2019   04/01/2018   04/17/2018      PA0002116061
                                                              22:26:36
